 

 

 

 

 

 

 

 

U.S. DISTRICT COURT
Case 2:19-cr-00182-Z-BR Document 111 Filed 05/29/20 Page| 1 WorkmhagebestR¥cT OF TEXAS
FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS MAY 2 9 2020
AMARILLO DIVISION
UNITED STATES OF AMERICA § Or U.S. DISTRICT CO
§ Deputy c =
Plaintiff, §
§
Vv. § 2:19-CR-182-Z-BR-1
§
CHYLOE BRENT MASSEY §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On May 13, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Chyloe Brent Massey filed no objections to the Report and Recommendation within the fourteen-day
period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters of record
in the above referenced cause—including the elements of the offense, Factual Resume, Plea Agreement,
and Plea Agreement Supplement—and thereby determined that the Report and Recommendation is
correct. Therefore, the Report and Recommendation is hereby ADOPTED by the United States District
Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant Chyloe Brent Massey was
knowingly and voluntarily entered; ACCEPTS the guilty plea of Defendant Chyloe Brent Massey; and
ADJUDGES Defendant Chyloe Brent Massey guilty of Count One in violation of 21 U.S.C. §§ 846,
841(a)(1) and 841(b)(1)(B)(viii). Sentence will be imposed in accordance with the Court’s sentencing

scheduling order.

SO ORDERED, May } | , 2020.

Li,

MATAHEW J. KACSMARYK
ED STATES DISTRICT JUDGE

 
